Citation Nr: 0911492	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-36 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
November 1987 and from September 1990 to October 1991, with 
additional service in the Naval Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


REMAND

The veteran contends that she suffers from an acquired 
psychiatric disorder, to include PTSD, due to her active duty 
service.  She does not contend, nor does the evidence show, 
that she participated in combat with the enemy at any time 
while on active duty.  All of her claimed stressors fall 
within a period May to August 1991, while she served in Saudi 
Arabia during the Persian Gulf War.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2008).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

The American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (1994) 
(DSM-IV) provides two requirements as to the sufficiency of a 
stressor: (1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others;" and (2) "the person's 
response [must have] involved intense fear, helplessness, or 
horror." DSM-IV at 427-28.  These criteria are no longer 
based solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).

The Veteran has asserted that her psychiatric disability 
originated subsequent to her learning of her sister's death, 
while the Veteran was stationed in Saudi Arabia.  The veteran 
has provided her sister's death certificate, so no further 
verification of this occurrence is necessary.

She also contends that she was subject to cultural harassment 
and vehicular assaults while driving in Saudi Arabia, and 
that she was positioned near dead soldiers while receiving 
treatment at military medical facilities.  Lastly, she 
contends she has nightmares about being awakened and having 
drills, presumably referring to air raid drills.  Despite 
development efforts by the RO, the only corroborative 
evidence of the latter three stressors is a buddy letter from 
Z.C., received January 2006, that reports being "nearly run 
off the road by foreign nationals" while serving in Saudi 
Arabia in 1991.  While Z.C.'s statement is corroborative of 
the Veteran's contention regarding the vehicular assault.  
However, there does not appear to be any means of 
corroborating the veteran's account of being proximate to 
bodies in a military hospital, and her recollection of being 
awakened for drills is generalized, making no reference to an 
attack or her proximity to danger.

In September 2006, after having sent the veteran notice and a 
PTSD questionnaire in November 2005, the RO issued a formal 
finding that there was a lack of information required to 
corroborate the veteran's claimed stressors.  The Board 
finds, however, that the Veteran's contentions regarding the 
death of her sister and vehicular assaults are corroborated 
by medical and lay evidence, respectively.

In any event, the Veteran obtained a private psychiatric 
examination in May 2005.  The report of this examination 
includes recitation and discussion of the veteran's claimed 
stressors, and concludes that she suffers from "symptoms of 
mood disorder originating from when she was deployed in Saudi 
Arabia."  The private psychiatrist also states that the 
stress of being in the war brought out latent psychiatric 
symptoms.  The examiner assigned a primary diagnosis of 
bipolar affective disorder, not otherwise specified; followed 
by PTSD, chronic; and panic disorder without agoraphobia.  He 
also opined that all of the veteran's symptoms are
service-connected since they started at some point after 
returning from the war.  This examination does not include a 
review of the veteran's claims file and does not indicate a 
claimed stressor upon which the PTSD diagnosis, in 
particular, is based.  This is important in a case such as 
this where the sufficiency of the claimed stressor is at 
issue.

The Board finds that a remand is required to determine the 
nature and etiology of the Veteran's claimed psychiatric 
disorder.

In addition, the Veteran has undergone VA treatment for her 
psychiatric disability, with outpatient notes from the 
Raleigh, NC, VA community based outpatient clinic current 
through March 2006.  Ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  The RO or AMC should obtain the names 
and addresses of all medical care 
providers who treated the veteran for a 
psychiatric disorder, to include records 
from the Raleigh VA community based 
outpatient center, since March 2006.  
After securing the necessary release, the 
RO should obtain these records.

2.  The RO or AMC should schedule the 
Veteran for a VA mental disorders 
examination to ascertain the nature and 
likely etiology of any current psychiatric 
disorder, to include PTSD.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the Veteran's 
documented medical history.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present 
acquired psychiatric disorders.  The 
examiner should provide an opinion as to 
whether the Veteran has a current 
diagnosis of PTSD, based on the death of 
her sister and/or the driving incident in 
Saudi Arabia..

If a diagnosis of PTSD is appropriate, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the evidence of record was sufficient 
to produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and one or more of 
the in- service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.  The examiner should state 
which claimed stressor the diagnosis is 
predicated upon.  If the examiner does not 
diagnose PTSD, the examiner should explain 
why the Veteran does not meet the criteria 
for a diagnosis of PTSD.

If the Veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such 
diagnosed psychiatric disorder as to 
whether it is at least as likely as not 
that the diagnosed disorder is 
etiologically related to the Veteran's 
active duty.

3.  The RO or AMC should then re-
adjudicate the claim for service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If the claim 
is denied, the Veteran and her 
representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond before the 
case is returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




